Case 2:20-cv-00738-TSZ Document 16-2 Filed 06/08/20 Page 1 of 21




                    Exhibit 2
5/18/2020                                 Nintendo
                      Case 2:20-cv-00738-TSZ       Switch hacking
                                                Document          lawsuitsFiled
                                                                16-2       filed by06/08/20
                                                                                   Nintendo - Polygon
                                                                                                  Page 2 of 21




   NEWS      NINTENDO      NINTENDO SWITCH                                                                       12

   Nintendo files lawsuits in crackdown
   against Switch hackers
   Two new lawsuits were filed on Friday
   By Nicole Carpenter @sweetpotatoes             May 18, 2020, 9:12am EDT




  Photo: Michael McWhertor/Polygon




   Nintendo of America filed two lawsuits on Friday against Nintendo Switch hack resellers
   that sell software to play pirated video games, according to court documents obtained by
https://www.polygon.com/2020/5/18/21262121/nintendo-switch-hacking-lawsuit-pirated-games                              1/5
5/18/2020                                 Nintendo
                      Case 2:20-cv-00738-TSZ       Switch hacking
                                                Document          lawsuitsFiled
                                                                16-2       filed by06/08/20
                                                                                   Nintendo - Polygon
                                                                                                  Page 3 of 21
   Polygon.

   The first lawsuit was filed Friday in an Ohio court against Tom Dilts Jr., the alleged
   operator of the website UberChips. The second lawsuit was filed in a Seattle court that
   same day, against a number of anonymous defendants from a selection of websites. All
   defendants reportedly sell products from a group of anonymous hackers called “Team
   Xecuter.” Nintendo’s lawyers described the products as “an unauthorized operating
   system ... and accompanying piracy tools that install it.”

   These products allow users to get around Nintendo’s “technological protection measures”
   designed to protect its products from “unauthorized access and copying.” Once it’s
   disabled, players can download the unauthorized operating system and play pirated
   video games, lawyers said.

   In an attempt to crackdown on the hacks, Nintendo is focusing its legal efforts on the
   resellers. In 2018, Nintendo filed a similar lawsuit against a Team Xecutor hack reseller.
   In January, it won an injunction against the defendant of that case, Sergio Mojarro
   Moreno, who was ordered to stop reselling the hacks. Likewise, Nintendo filed a lawsuit
   in September 2019 against a ROM website called RomUniverse, which allows members
   to download pirated video games for the system and others.

   Polygon has reached out to Nintendo for more information.

   At the time of writing, the UberChips website appears to be offline — under “scheduled
   maintenance.” Other websites listed in the second lawsuit are still operating. A kit used
   for hacking the Nintendo Switch is listed for $47.99. The site also sells products for the
   SNES Classic, PlayStation Mini, Nintendo 3DS, and Game Boy Advance.

   The websites are also offering pre-orders for devices that will circumvent protection
   measures for the previously unhackable Nintendo Switch Lite and newer Nintendo
   Switch models. Nintendo said this is causing “tremendous harm” to the company;
   Nintendo lawyers said hundreds of the devices have already been sold.

   Nintendo is seeking $2,500 per trafficking violation in each of these cases, as well as a
   permanent injunction to stop operations of these websites.

   Nintendo hack reseller 2 by Polygondotcom on Scribd


https://www.polygon.com/2020/5/18/21262121/nintendo-switch-hacking-lawsuit-pirated-games                         2/5
5/18/2020                                 Nintendo
                      Case 2:20-cv-00738-TSZ       Switch hacking
                                                Document          lawsuitsFiled
                                                                16-2       filed by06/08/20
                                                                                   Nintendo - Polygon
                                                                                                  Page 4 of 21
                                       “Technological Measures”) that Nintendo put into place to protect its invaluable copyrighted

                                       software and video games from unauthorized access and copying. The sole purpose of the

                                       Circumvention Devices and the SX OS is to hijack the Nintendo Switch by circumventing its

                                       Technological Measures, thereby allowing the Nintendo Switch to be used for massive

                                       intellectual property theft and infringement.

                                              4.      Once this circumvention has occurred, the SX OS can run on the Nintendo

                                       Switch, modifying the authentic, authorized Nintendo Switch operating system, thereby allowing

                                       users to bypass the Technological Measures to obtain and play virtually any pirated game made

                                       for the Nintendo Switch, all without authorization or paying a dime to Nintendo or to any of the

                                       large number of authorized game publishers making games for Nintendo Switch. For example,

                                       with the SX OS running, users can find pirated Nintendo Switch games online, transfer

                                       unauthorized copies of Nintendo Switch games to a memory card, insert that card into the

                                       Nintendo Switch, and play those infringing games on the hacked Nintendo Switch. If users


                                                                                       2




                                                   Case: 3:20-cv-01076 Doc #: 1 Filed: 05/15/20 3 of 30. PageID #: 3




                                       already own a lawful, properly purchased copy of a Nintendo Switch game, they can use the SX

                                       OS to turn that lawful copy into an unlawful copy without technological protection measures,

                                       which then allows those users to share additional unauthorized copies with more users also using

                                       the SX OS on the Nintendo Switch.

                                              5.      Team Xecuter has been trafficking in devices that circumvent protections on the

                                       Nintendo Switch since May 2018, when they released the “SX Pro,” a small piece of hardware

                                       (or “dongle”) that can be inserted into the Nintendo Switch. Once the dongle is inserted into the

                                       Nintendo Switch console, the console can operate SX OS (which the user inserts with a separate

                                       memory card), thereby allowing users to circumvent the Nintendo Switch’s Technological

                                       Measures, and copy, share, distribute, and use pirated games.



                                                                                  1 of 30                                                    




https://www.polygon.com/2020/5/18/21262121/nintendo-switch-hacking-lawsuit-pirated-games                                                           3/5
6/1/2020                                     With new Switch-hacking
                               Case 2:20-cv-00738-TSZ       Document tech looming,
                                                                             16-2Nintendo
                                                                                    Filedtargets retailers | Ars
                                                                                           06/08/20          PageTechnica
                                                                                                                     5 of 21




                                                                                                         SUBSCRIBE             SIGN IN


                 JUST CAN'T HACK IT —

                 With new Switch-hacking tech looming,
                 Nintendo targets retailers
                 Team-Xecuter hackers plan solderable device that even works on "updated" hardware.
                 KYLE ORLAND - 5/18/2020, 5:26 PM
  Team-Xecuter




                 Enlarge / An SX OS menu screen showing multiple pirated games, as seen in Nintendo court documents.


                 Nintendo is going to court to stop a number of retailers that allegedly sell a Switch modiﬁcation device that
                 allows users to play pirated games on older versions of the system. But the console maker is also using those


https://arstechnica.com/gaming/2020/05/nintendo-goes-to-court-to-stop-sale-of-new-switch-hacking-tech/                                   1/6
6/1/2020                             With new Switch-hacking
                       Case 2:20-cv-00738-TSZ       Document tech looming,
                                                                     16-2Nintendo
                                                                            Filedtargets retailers | Ars
                                                                                   06/08/20          PageTechnica
                                                                                                             6 of 21
      lawsuits to warn retailers away from taking pre-orders for an impending hardware hack designed to work on
      more recent Switch consoles, including the Switch Lite.

      The lawsuits—obtained by Polygon after their ﬁling in Ohio and Seattle courts on Friday—focus on websites
      that sell products from hacking collective Team-Xecuter. That group currently manufactures the SX Pro, a
      simple USB device which allows users to install a custom "SX OS" operating system on the Switch from a
      memory card. With SX OS installed, users can "play virtually any pirated game made for the Nintendo Switch,
      all without authorization or paying a dime to Nintendo or to any of the large number of authorized game
      publishers making games for Nintendo Switch," according to the ﬁlings.




                                                                Join Ars Technica and

                                                   Get Our Best Tech Stories
                                                       DELIVERED STRAIGHT TO YOUR INBOX.


                                                      Email address


                                                                       SIGN ME UP

                                                     Will be used in accordance with our Privacy Policy



      The SX Pro only works with the roughly 20 million Switch                                            FURTHER READING
      consoles released before June 2018, which were susceptible to                                       The “unpatchable” exploit that
      an unpatchable exploit in their Nvidia Tegra CPUs. The 35                                           makes every current Nintendo
                                                                                                          Switch hackable [Updated]
      million Switch and Switch Lite systems since then sport an
      updated chipset that cannot be hacked using that exploit.

      But Nintendo notes in its lawsuits that Team-Xecuter says it is nearing release of new Switch-hacking devices,
      dubbed SX Core and SX Lite, which can install SX OS on any Switch console, including those with updated
      chipsets.


      Watch out for solder burns
      Unlike the relatively simple, strictly external hacks for older Switch models, Team-Xecuter's new SX models
      for Switch hacking seem to involve opening up the console and soldering a small SD card reader directly onto
      the main motherboard. Team-Xecuter ﬁrst teased those new models last October before showing a preview
      of the new device running SX OS on a Switch Lite back in December. The Team then sent these updated SX
      units to testers and reviewers earlier this month, according to its website.




https://arstechnica.com/gaming/2020/05/nintendo-goes-to-court-to-stop-sale-of-new-switch-hacking-tech/                                     2/6
6/1/2020                                       With new Switch-hacking
                                 Case 2:20-cv-00738-TSZ       Document tech looming,
                                                                               16-2Nintendo
                                                                                      Filedtargets retailers | Ars
                                                                                             06/08/20          PageTechnica
                                                                                                                       7 of 21




             Team-Xeceuter




                             Enlarge / A prototype SX Pro device soldered to a Nintendo Switch motherboard.


      In its lawsuits, Nintendo takes direct aim at the retailers offering pre-orders for Team-Xecuter's new offerings
      and warns of their potential effect on its business.

      "On information and belief, Defendants have accepted and conﬁrmed hundreds of other preorders for the
      SX Core and the SX Lite throughout the United States, and plan to ship the products to purchasers when they
      become available, which is expected imminently," the company writes.

      "The scale of potential harm from Defendants' traﬃcking in the SX Core and SX Lite is astounding,
      threatening the circumvention of the Technological Measures protecting more than 35 million additional
      Nintendo Switch and Nintendo Switch Lite consoles currently in the marketplace (on top of the 20 million
      pre-June 2018 Nintendo Switch consoles)," the lawsuits continue.


      Badly Xecuter-ed?
      Team-Xecuter has something of a controversial reputation in the Switch-hacking community. That's because
      of its focus on proﬁting from what are otherwise generally open source efforts to identify and publicize
      vulnerabilities in console hardware. Team-Xecuter also markets its devices with a speciﬁc focus on decrypting
      and copying legitimate software, while open source hackers tend to keep the focus on installing homebrew
      software and custom ﬁrmware that doesn't directly enable piracy.

      "I do strongly disagree with the idea of hiding software exploits and then releasing modchips that use
      (potentially obfuscated) versions of them," Kate Temkin, a member of the ReSwitched Team collective that
      originally hacked the system, told Ars in 2018. "I think it's both unethical—as it gives malicious actors a
      chance to pick up and use the vulnerabilities before they can be addressed or public knowledge can spread—
      and against the spirit of knowledge-exchange we want to see in the console-hacking community."


https://arstechnica.com/gaming/2020/05/nintendo-goes-to-court-to-stop-sale-of-new-switch-hacking-tech/                           3/6
6/1/2020                             With new Switch-hacking
                       Case 2:20-cv-00738-TSZ       Document tech looming,
                                                                     16-2Nintendo
                                                                            Filedtargets retailers | Ars
                                                                                   06/08/20          PageTechnica
                                                                                                             8 of 21
      "It's diﬃcult to balance the goals of 'opening up' closed hardware and preventing things like piracy," Temkin
      added. "Unfortunately, enabling people to have full access to their systems inevitably means that some
      people are going to use that access in ways we don't agree with."

      Team-Xecuter also attracted some negative attention in 2018 with the prominent anti-piracy protections on
      its own piracy-enabling SX OS software. "We do implement inconveniences to safeguard anti-tampering of
      our SX OS boot ﬁle to remain at a competitive advantage," Team-Xecuter told The Verge at the time.

      In addition to damages of up to $2,500 per sale, Nintendo is seeking court orders to block the further sale of
      all Team-Xeceuter hacking devices from the identiﬁed retailers and for the "seizure, impoundment, and
      destruction of all Circumvention Devices."




      READER COMMENTS              72                                                           SHARE THIS STORY



                            KYLE ORLAND
                            Kyle is the Senior Gaming Editor at Ars Technica, specializing in video game hardware and software. He has
                            journalism and computer science degrees from University of Maryland. He is based in the Washington, DC area.

                            EMAIL kyle.orland@arstechnica.com // TWITTER @KyleOrl




                                                                                                          How Alan Wake Was
                                                                                                          Rebuilt 3 Years Into
                                                                                                          Development


                                                                                                          How Homeworld
                     WATCH
                                                                                                          Almost Got Lost in
                                                                                                          3D Space
                     How Alan Wake Was
                     Rebuilt 3 Years Into…
                                                                                                          30 People Play Super
                                                                                                          Mario Bros. Level 1-1
      How Alan Wake Was Rebuilt 3 Years
      Into Development
                                                                                                          How Prince of Persia
                                                                                                          Defeated Apple II's
https://arstechnica.com/gaming/2020/05/nintendo-goes-to-court-to-stop-sale-of-new-switch-hacking-tech/                                     4/6
5/21/2020                                 NintendoDocument
                       Case 2:20-cv-00738-TSZ      Switch hack pirates
                                                                  16-2now Filed
                                                                          face legal action | TechRadar
                                                                                  06/08/20         Page 9 of 21

                                                                                                     THE SOURCE FORSubscribe
                                                                                                                    TECH BUYING ADVICE    


      TRENDING           iPhone SE        PS5      Galaxy S20         Disney+          iPhone 12   Canon EOS R5       5G

     TechRadar is supported by its audience. When you purchase through links on our site, we may earn an a liate commission. Learn more



    Nintendo Switch hack pirates now face legal action
    By Gerald Lynch 2 days ago

    Can't pay? No play, says Nintendo

                           




    (Image credit: Nintendo)



    Nintendo Switch pirates, look out – Mario's legal team has its legal re plants primed to take you on. The
    company has led two lawsuits against Nintendo Switch hack resellers that sell software and equipment
    to aid the play of pirated Nintendo games.

    According to Polygon, the rst suit is aimed at Tom Dilts Jr., apparent operator of the website UberChips,
    while the second is a group lawsuit led against anonymous defendants across numerous websites. All
    are selling products from "Team Xecuter", which has created “an unauthorized operating system ... and
    accompanying piracy tools that install it.”



https://www.techradar.com/nz/news/nintendo-switch-hack-pirates-now-face-legal-action                                                          1/9
5/21/2020                                 Nintendo
                      Case 2:20-cv-00738-TSZ       Switch hack pirates
                                                 Document       16-2nowFiled
                                                                        face legal action | TechRadar
                                                                               06/08/20         Page 10 of 21
    Collectively, the tools and OS allows users to get around Nintendo's copy protection measures, allowing
    users to install pirated Nintendo Switch games.

        Nintendo Switch review: Nintendo's best ever console?
        Best Nintendo Switch games: The top titles for Nintendo's hybrid handheld
        Nintendo Switch Lite review: Small on size, big on gaming


    Further hacks
    UberChips is currently o ine (under "scheduled maintenance"), but other sites mentioned by Nintendo's
    legal team are not only still online, but selling hack tools for other machines, such as the SNES Classic,
    Nintendo 3DS and PlayStation Mini.


    RECOMMENDED VIDEOS FOR YOU...




    Even worse, they're taking pre-orders on new devices that will hack the thought-to-be-hackproof
    Nintendo Switch Lite and newer classic Switch models.

    Nintendo states that these operations are causing "tremendous harm" to its business, and will be looking
    for $2,500 per tra cking violation, as well as an injunction to stop further sales.

        Nintendo Switch 2: what could a new Nintendo handheld look like?

    Receive noti cations from TechRadar?


        SUBSCRIBE TO PUSH NOTIFICATIONS



                                                           SEE MORE GAMING NEWS        




  MORE ABOUT GAMING                                                           LATEST




  Civilization VI is now free on Epic Games Store –                          HideMyAss! VPN         

  could Borderlands: The Handsome Collection be
  next? 


  SEE MORE RELATED                                                           SEE MORE LATEST   


https://www.techradar.com/nz/news/nintendo-switch-hack-pirates-now-face-legal-action                             2/9
Case 2:20-cv-00738-TSZ Document 16-2 Filed 06/08/20 Page 11 of 21
Case 2:20-cv-00738-TSZ Document 16-2 Filed 06/08/20 Page 12 of 21
Case 2:20-cv-00738-TSZ Document 16-2 Filed 06/08/20 Page 13 of 21
Case 2:20-cv-00738-TSZ Document 16-2 Filed 06/08/20 Page 14 of 21
Case 2:20-cv-00738-TSZ Document 16-2 Filed 06/08/20 Page 15 of 21
5/21/2020                      Case 2:20-cv-00738-TSZNintendo targets Switch
                                                         Document       16-2 piracyFiled
                                                                                    hackers06/08/20
                                                                                            with dual lawsuits
                                                                                                          Page 16 of 21



                                                                                        (https://www.nintendoenthusiast.com)
                                                                                                                                                                         
   N E W S ( H T T P S : // W W W. N I N T E N D O E N T H U S I A S T. C O M /C AT E G O RY/ N E W S/ )

   N I N T E N D O O F A M E R I C A ( H T T P S : // W W W. N I N T E N D O E N T H U S I A S T. C O M /C AT E G O RY/ N I N T E N D O _ O F _ A M E R I C A / )

   S W I T C H ( H T T P S : // W W W. N I N T E N D O E N T H U S I A S T. C O M /C AT E G O RY/ N I N T E N D O - S W I T C H / )




   Nintendo targets Switch piracy hackers
   with dual lawsuits
   Halting the hackers

            By A.K RAHMING (HTTPS://WWW.NINTENDOENTHUSIAST.COM/AUTHOR/AKIA-RAHMING/)  2 days ago




             (/#facebook)                            (/#twitter)                       (/#reddit)                      (/#whatsapp)                           (/#sms)

             (/#email)
    Shares               55
    (https://www.addtoany.com/share#url=https%3A%2F%2Fwww.nintendoenthusiast.com%2Fnintendo-
    targets-switch-piracy-hackers-with-dual-
    lawsuits%2F&title=Nintendo%20targets%20Switch%20piracy%20hackers%20with%20dual%20lawsuits)




https://www.nintendoenthusiast.com/nintendo-targets-switch-piracy-hackers-with-dual-lawsuits/                                                                           1/10
5/21/2020             Case 2:20-cv-00738-TSZNintendo targets Switch
                                                Document       16-2 piracyFiled
                                                                           hackers06/08/20
                                                                                   with dual lawsuits
                                                                                                 Page 17 of 21
   Nintendo is no stranger to waving its legal nger (https://www.nintendoenthusiast.com/nintendo-
   has-actually-won-over-12-million-from-piracy-lawsuit/) at parties it deems to be infringing upon
   its properties. That’s exactly what’s happening between Nintendo of America and some resellers
   of software that can hack Switch units to play pirated software. The company has led two
   lawsuits; one in an Ohio court against Tom Dilts Jr,, who allegedly operates a website called
   UberChips. The other lawsuit was led in a Seattle court against “a number of anonymous
   defendants from a selection of websites”, reports Polygon.
   (https://www.polygon.com/2020/5/18/21262121/nintendo-switch-hacking-lawsuit-pirated-
   games) Interestingly though, these defendants have apparently been selling products from the
   infamous Team Xecuter (https://www.nintendoenthusiast.com/team-xecuter-announces-
   hacked-custom- rmware-coming-switch/), a notorious Switch hacking group that has sparked
   waves of controversy due to their various hacking tools that have been released over the Switch’s
   current lifetime. Ironically, this is the same hacking group that created an anti-piracy program for
   its piracy program. (https://www.nintendoenthusiast.com/switch-hackers-defend-the-security-
   measures-in-their-own-piracy-program/)


   As a result of the lawsuits, the UberChips website has been taken down, simply displaying a
   “scheduled maintenance” message for the time being. Nintendo has yet to be successful with
   bringing down the other websites in question, however. They are currently still live and continue to
   host hacking products for sale, not only for the entire family of Switch systems but even other
   consoles as well, including the Nintendo 3DS.



   Money matters
   What Nintendo is looking for in terms of money seems rather light, however—$2500 per tra cking
   violation. The company is also seeking a permanent injunction in order to bring all of these
   websites down. The reason why I said this fee seems “rather light” is that it is notably smaller than
   what Nintendo hit Jacob Mathias with back in 2018. Mathias was the owner of the now-defunct
   LoveROMs and LoveRetro websites. He was hit with a massive $100 million lawsuit
   (https://www.nintendoenthusiast.com/nintendos-100-million-lawsuit-against-rom-site-creator-
   is-being-settled/) primarily due to “copyright infringement”. It is likely that Nintendo didn’t actually
   expect to get all of that money, but simply wanted to send a strong message to the ROM
   community. That message did indeed hit hard, as EmuParadise, a very large repository of ROMs,
   ISOs, and emulators caved under the pressure just weeks later,
   (https://www.nintendoenthusiast.com/emuparadise-has-removed-its-entire-library-of-roms-
   and-isos/) despite Nintendo not taking any formal legal action against the site.


   As it stands, Nintendo may likely win these two sets of new cases. However, this probably won’t
   bring an end to the Switch hacking scene. Unfortunately, as we’ve seen many times before, even if
   one cell is neutralized, many more tend to oat around. So, while this may prove to be a hit to the
   hacking community, chances are it will continue to trudge on until Nintendo chases after another
   it again.

https://www.nintendoenthusiast.com/nintendo-targets-switch-piracy-hackers-with-dual-lawsuits/                    2/10
5/21/2020                      Case 2:20-cv-00738-TSZNintendo targets Switch
                                                         Document       16-2 piracyFiled
                                                                                    hackers06/08/20
                                                                                            with dual lawsuits
                                                                                                          Page 18 of 21



             (/#facebook)                            (/#twitter)                       (/#reddit)                      (/#whatsapp)                           (/#sms)

             (/#email)
    Shares               55
    (https://www.addtoany.com/share#url=https%3A%2F%2Fwww.nintendoenthusiast.com%2Fnintendo-
    targets-switch-piracy-hackers-with-dual-
    lawsuits%2F&title=Nintendo%20targets%20Switch%20piracy%20hackers%20with%20dual%20lawsuits)




         N E W S ( H T T P S : // W W W. N I N T E N D O E N T H U S I A S T. C O M /C AT E G O RY/ N E W S/ )

   N I N T E N D O O F A M E R I C A ( H T T P S : // W W W. N I N T E N D O E N T H U S I A S T. C O M /C AT E G O RY/ N I N T E N D O _ O F _ A M E R I C A / )

   S W I T C H ( H T T P S : // W W W. N I N T E N D O E N T H U S I A S T. C O M /C AT E G O RY/ N I N T E N D O - S W I T C H / )


         #Hackers (https://www.nintendoenthusiast.com/tag/hackers/)
   #Lawsuit (https://www.nintendoenthusiast.com/tag/lawsuit/) #Nintendo (https://www.nintendoenthusiast.com/tag/nintendo/)
   #Piracy (https://www.nintendoenthusiast.com/tag/piracy/) #ROMs (https://www.nintendoenthusiast.com/tag/roms/)
   #Switch (https://www.nintendoenthusiast.com/tag/switch/)




                                                                                                                                                                                 0




             A.K RAHMING (HTTPS://WWW.NINTENDOENTHUSIAST.COM/AUTHOR/AKIA-RAHMING/)

             Having been introduced to video games at the age of 3 via a Nintendo 64, A.K has grown
            up in the culture. A fan of simulators and racers, with a soft spot for Nintendo! But, he has
              a great respect for the entire video game world and enjoys watching it all expand as a
                                                       whole.




   ALSO ON NINTENDO ENTHUSIAST




      What Nintendo series                                      True to life: Crafty                                       Switch Online to add                         Jenna Colem
      would make a great …                                      gamer creates real …                                       Panel de Pon, Wild …                         confirmed as
      14 hours ago • 3 comments                                 5 days ago • 1 comment                                     6 days ago • 1 comment                       8 days ago • 1 co
      Video games don’t cross                                   A skillfull Nintendo Brand                                 Nintendo Switch Online is                    A member of Ni
      over into TV all too often                                Ambassador has made a                                      adding Rygar to its NES                      Treehouse loca
https://www.nintendoenthusiast.com/nintendo-targets-switch-piracy-hackers-with-dual-lawsuits/                                                                                               3/10
Case 2:20-cv-00738-TSZ Document 16-2 Filed 06/08/20 Page 19 of 21
6/1/2020                 Nintendo
                       Case       files two new lawsuits against
                            2:20-cv-00738-TSZ                    TX-related resellers
                                                            Document         16-2 | GBAtemp.net - The Independent
                                                                                      Filed 06/08/20      Page Video
                                                                                                                  20 ofGame
                                                                                                                        21 Community




  HOME        FORUMS           NEW          TUTORIALS       GAMES        REVIEWS           ASK!    DOWNLOADS    BLOGS   WIKI

                                                                                                                 LOG IN       SIGN UP

          Home       Forums          GBAtemp News & Featured Content             GBAtemp & Scene News                              

  Page 1 of 17        1   2    3       4     5   6      17 Next   

    Front-page                                                                             
                                                                        26,725       333     26



      Nintendo les two new lawsuits against TX-
                  related resellers
                  By Krista Noren (Chary)
                  Senior Editor
                  May 18, 2020 at 5:41 PM  GBAtemp & Scene News




   The never-ending legal battle that sees Nintendo face o                  against the latest
   copyright circumventing piracy device continues with two brand new
   lawsuits. On May 15th, Nintendo led a couple of lawsuits involving entities
   responsible for reselling devices used for the "sole purpose of which is to
   hack the Nintendo Switch video game console in order to allow people to play
   pirated video games." The                rst lawsuit is against a group of websites and
   their respective "John Doe" owners, for anxchip.com, axiogame.com,
     ashcarda.com,         mod3dscards.com,               nx-card.com,       sx ashcard.com,
   txswitch.com, and usachips.com, while the second suit speci cally targets
   Tom Dilts Jr. and their company Uberchips.




https://gbatemp.net/threads/nintendo-files-two-new-lawsuits-against-tx-related-resellers.565423/                                       1/11
6/1/2020                 Nintendo
                       Case       files two new lawsuits against
                            2:20-cv-00738-TSZ                    TX-related resellers
                                                            Document         16-2 | GBAtemp.net - The Independent
                                                                                      Filed 06/08/20      Page Video
                                                                                                                  21 ofGame
                                                                                                                        21 Community
      UNITED        STATES       DISTRICT    COURTNORTHERN             DISTRICT      OF
      OHIOWESTERN DIVISIONNINTENDO OF AMERICA INC.
      Plainti
      ,v.
      TOM DILTS, JR.
      and
      UBERCHIPS, LLC, d/b/a UBERCHIPS.COM


      Plainti     Nintendo of America Inc., by and through its counsel, on
      personal knowledge as to its own actions and on information and
      belief as to the actions, capabilities, and motivations of others, hereby
      alleges as follows:


   What all these sites have in common is that they sell Team Xecuter's SX
   dongle, which allows users to bypass the protection on the Nintendo Switch
   in order to load custom rmware. Nintendo alleges that these products are
   used purely for piracy. In the past, Nintendo's taken on TX multiple times,
   perhaps most notably in 2018 where they won a lawsuit against several
   people who were selling hacked NES Classic systems and SX chips for the
   Switch on O erup.




   Nintendo is seeking compensation for "irreparable" damages to the
   company, as all of the websites have warehouses within the United States,
   and thus fall within the con nes of the law. The monetary demands amount
   to $2,500 per violation of 17 U.S.C. 1201 (a DMCA provision), as well as
   $150,000 per violation of Nintendo's rights under the U.S. Copyright Act, in
   addition to possibly requesting pro ts the resellers received from selling the
   o ending devices.


            Source 1 / 2


   Share this article:                                                        
                                 Red771, thetechguy95, JavaScribe and 23 others like this.


    #1 May 18, 2020




https://gbatemp.net/threads/nintendo-files-two-new-lawsuits-against-tx-related-resellers.565423/                                       2/11
